PER CURIAM: *
Plaquemines Parish School Board sued John Noitís and Norris Insurance Consultants Inc. (collectively, “Norris”) after Hurricane Katrina damaged a large number of Plaquemines Parish schools. The district court granted Norris summary *339judgment and entered a final judgment in his favor. We vacate the judgment.
The district court granted Norris summary judgment on the merits of the School Board’s claim after it had already denied a motion to remand by determining that Norris was not properly joined to this suit. The moment this case was removed to federal court and a motion to remand was filed, it was clear that Norris and the School Board were both residents of Louisiana. As a result, it was also clear that the district court did not have jurisdiction over Norris because his presence defeated complete diversity, a pre-requisite to diversity jurisdiction. Either he was properly joined to the suit — in which case the district court did not have diversity jurisdiction over this suit since there was not complete diversity and the case would need to be remanded to state court — or he was improperly joined — in which case the district court needed to dismiss Norris, so that diversity jurisdiction could be asserted over the rest of the parties. See Florence v. Crescent Res., LLC, 484 F.3d 1293, 1297 (11th Cir .2007). Either way, the distriet court did not have jurisdiction over Norris and therefore could not adjudicate the merits of the claim against him.
Judgment VACATED. Cause REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.